Submitted controversy dismissed, without costs. Memorandum: The declaration prayed for herein is dependent upon whether or not the proposed plan of cutting and marketing trees constitutes permanent forestry within the meaning of the covenant contained in the deed. The parties have in substance so stipulated in paragraph No. 8 in the submission of facts. Therefore, there is not any controversy submitted to us to decide. All concur. (Submission of controversy in an action for a declaratory judgment.) Present — Cunningham, P. J., Dowling, Harris, McCurn and Larkin, JJ.